DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figure 2. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the all steps are directed towards determining a value or parameter. The determination steps are steps that can be performed by a person skill in the art in his/her mind as a mathematical process. Therefore, the steps are considered mental steps and non-statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fautz et al. (US 2016/0169997 A1).
With respect to claim 1, Fautz discloses a method for operating a magnetic resonance tomography scanner, wherein the magnetic resonance tomography scanner has a field magnet for generating a static homogenous magnetic field B0, gradient coils for generating magnetic field gradients, a transmitter and an antenna for generating a magnetic alternating field B1 for exciting nuclear spins in a patient, and a receive antenna and a receiver for receiving a magnetic resonance signal from the patient (see paragraph 0048 disclosing an MR system with all the claimed basic components), the method comprising: determining a B0 field map; determining an excitation of the nuclear spins to be achieved; determining a spectrally selective excitation pulse for transmission by the transmitter via the antenna as a function of the B0 field map (see paragraphs 0011 and 0014-0018), wherein the spectrally selective excitation pulse is configured to generate the excitation of the nuclear spins to be achieved in the patient (see paragraphs 0044-0045); and outputting the spectrally selective excitation pulse by way of the antenna (see paragraph 0048 disclosing the antennas for said pulses).  
With respect to claim 2, Fautz discloses determining a B1 field map, wherein the determining of the spectrally selective excitation pulse is further determined as a function of the B1 field map (see paragraphs 0011 and 0014-0018, 0034 and 0046).  
With respect to claims 3 and 11, Fautz discloses acquiring a physiological parameter of the patient, wherein the spectrally selective excitation pulse is further determined as a function of the physiological parameter of the patient (see paragraphs 0011-0015 and 0017).  
With respect to claims 4 and 6, Fautz discloses the spectrally selective excitation pulse is further configured to achieve a saturation of the nuclear spins as excitation to be achieved (see paragraphs 0011, 0020, 0042).  
With respect to claim 8, Fautz discloses the B0 field map is determined as a function of B0 deviations induced by the patient (see paragraph 0038 and 0043).  
With respect to claim 13, Fautz discloses  a magnetic resonance tomography scanner comprising (as seen on Figure 2): a controller (control computer #5); a field magnet for generating a static homogenous magnetic field B0; gradient coils for generating magnetic field gradients; a transmitter and an antenna for generating a magnetic alternating field B1 for exciting nuclear spins in a patient; and a receive antenna and a receiver for receiving a magnetic resonance signal from the patient (see paragraph 0048 disclosing an MR system with all the claimed basic components), wherein the controller is configured to: provide a static B0 field map; provide a gradient pulse for an image acquisition sequence; determine an excitation of the nuclear spins to be achieved for the image acquisition sequence; determine an excitation pulse for transmission through the transmitter by way of the antenna as a function of the B0 field map (see paragraphs 0011 and 0014-0018), wherein the excitation pulse is configured to generate the excitation of the nuclear spins to be achieved in the patient; output the gradient pulse by way of the gradient coils; and output the excitation pulse by way of the antenna (see paragraph 0048).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2016/0169997 A1) in view of Reeder et al. (US 2011/0254547 A1).
With respect to claims 5 and 7, Fautz discloses the claimed invention as stated above except for specifying that the spectrally selective excitation pulse is further configured to achieve predetermined different target magnetizations for nuclear spins with at least two different Larmor frequencies.  However, Reeder discloses spectrally selective excitation pulse is further configured to achieve predetermined different target magnetizations for nuclear spins with at least two different Larmor frequencies (see paragraph 0022-0023). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the spectrally selective excitation pulse is further configured to achieve predetermined different target magnetizations for nuclear spins with at least two different Larmor frequencies as taught by Reeder with Fautz fat saturation pulse for the purpose of further defining the fat saturation of Fautz since fat has a complex spectral profile that includes multiple frequencies as discussed by Reeder (see paragraph 0023).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2016/0169997 A1) in view of Pfeuffer et al. (US 9,753,108 B2).
With respect to claims 9 and 10, Fautz discloses the claimed invention as stated above except for the step of determining a gradient pulse, wherein the B0 field map is determined as a function of dynamic effects of the B0 deviations caused by the gradient fields at a point in time of the spectrally selective excitation pulse, and 22 wherein the spectrally selective excitation pulse is output during an output of the gradient pulse by way of the gradient coils. However, Pfeuffer discloses the step of determining a gradient pulse, wherein the B0 field map is determined as a function of dynamic effects of the B0 deviations caused by the gradient fields at a point in time of the spectrally selective excitation pulse, and 22 wherein the spectrally selective excitation pulse is output during an output of the gradient pulse by way of the gradient coils (Column 12, lines 16-61). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the step of determining a gradient pulse, wherein the B0 field map is determined as a function of dynamic effects of the B0 deviations caused by the gradient fields at a point in time of the spectrally selective excitation pulse, and 22 wherein the spectrally selective excitation pulse is output during an output of the gradient pulse by way of the gradient coils as taught by Pfeuffer with Fautz’s gradients for the purpose of producing a corrected gradient field that is in accordance to the examination performed as taught by Pfeuffer (Column 12, lines 44-61). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2016/0169997 A1) in view of Setsompop et al. (US 2010/0156411 A1).
With respect to claims 12 and 14, Fautz discloses the claimed invention as stated above except for the step wherein the transmitter the magnetic resonance tomography scanner comprises a plurality of transmit channels in signal connection with a plurality of transmit elements of the antenna, and wherein the spectrally selective excitation pulse has a plurality of components for the plurality of transmit channels.  However, Setsompop discloses the transmitter the magnetic resonance tomography scanner comprises a plurality of transmit channels in signal connection with a plurality of transmit elements of the antenna, and wherein the spectrally selective excitation pulse has a plurality of components for the plurality of transmit channels (see paragraph 0042-0044). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the transmitter of the magnetic resonance tomography scanner comprising a plurality of transmit channels in signal connection with a plurality of transmit elements of the antenna, and wherein the spectrally selective excitation pulse has a plurality of components for the plurality of transmit channels as taught by Setsompop with Fautz’s transmitter for the purpose of being capable of independent and simultaneous transmissions in a range of frequencies as taught by Setsompop (see paragraph 0044). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with field mappings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866